[executedamendmentno14toc001.jpg]
8040807v3 8/17/2016 1:07 PM 1989.486 AMENDMENT NUMBER FOURTEEN TO CREDIT
AGREEMENT THIS AMENDMENT NUMBER FOURTEEN TO CREDIT AGREEMENT (this "Amendment"),
dated as of August 17, 2016, is entered into by and among the lenders identified
on the signature pages hereof (such Lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and, collectively, as the "Lenders"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), as administrative
agent for each member of the Lender Group and the Bank Product Providers (as
such terms are defined in the below referenced Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
ERICKSON INCORPORATED (formerly known as Erickson Air-Crane Incorporated), a
Delaware corporation ("EAC"), ERICKSON HELICOPTERS, INC. (formerly known as
Evergreen Helicopters, Inc.), an Oregon corporation ("Helicopters")
(Helicopters, together with EAC, are referred to hereinafter each individually
as a "Borrower", and individually and collectively, jointly and severally, as
the "Borrowers"), the Subsidiaries of Borrowers identified on the signature
pages hereof (such Subsidiaries are referred to hereinafter each individual as a
"Guarantor", and individually and collectively, jointly and severally, as the
"Guarantors"), and in light of the following: WITNESSETH WHEREAS, Lenders,
Agent, Wells Fargo, as lead arranger, book runner, syndication agent, and
documentation agent, and Borrowers are parties to that certain Credit Agreement,
dated as of May 2, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement"); WHEREAS, Borrowers have
requested that Agent and Lenders make certain amendments to the Credit
Agreement; WHEREAS, upon the terms and conditions set forth herein, Agent and
Required Lenders are willing to accommodate Borrowers' requests. NOW, THEREFORE,
in consideration of the foregoing and the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows: 1. Defined Terms.
All initially capitalized terms used herein (including the preamble and recitals
hereof) without definition shall have the meanings ascribed thereto in the
Credit Agreement (including Schedule 1.1 thereto), as amended hereby. 2.
Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended as follows: (a) Clause (c) of Article 7 of
the Credit Agreement is hereby amended and restated in its entirety as follows:



--------------------------------------------------------------------------------



 
[executedamendmentno14toc002.jpg]
-2- (c) Excess Availability. Borrowers shall have Excess Availability at all
times of at least (i) as of any date of determination during the period from
July 25, 2016 through and including August 29, 2016, $10,000,000, (ii) as of any
date of during the period from August 30, 2016 through and including October 2,
2016, $17,500,000, and (iii) as of any date of determination during the period
from October 3, 2016 through and including December 31, 2016, $20,000,000. 3.
Reserved. 4. Conditions Precedent to Amendment. The satisfaction (or waiver in
writing by Agent) of each of the following shall constitute conditions precedent
to the effectiveness of the Amendment (such date being the "Fourteenth Amendment
Effective Date"): (a) The Fourteenth Amendment Effective Date shall occur on or
prior to August 17, 2016. (b) Agent shall have received this Amendment, duly
executed by the parties hereto, and the same shall be in full force and effect.
(c) The representations and warranties herein and in the Credit Agreement and
the other Loan Documents as amended hereby shall be true, correct and complete
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date). (d) No Default or Event of Default shall have occurred
and be continuing or shall result from the consummation of the transactions
contemplated herein. (e) No injunction, writ, restraining order, or other order
of any nature prohibiting, directly or indirectly, the consummation of the
transactions contemplated herein shall have been issued and remain in force by
any Governmental Authority against any Loan Party, Agent, or any Lender. (f)
Borrowers shall pay concurrently with the closing of the transactions evidenced
by this Amendment, all fees, costs, expenses and taxes then payable pursuant to
the Credit Agreement and Section 6 of this Amendment. (g) All other documents
and legal matters in connection with the transactions contemplated by this
Amendment shall have been delivered, executed, or recorded and shall be in form
and substance satisfactory to Agent. 5. Representations and Warranties. Each
Loan Party hereby represents and warrants to Agent and the Lenders as follows:
(a) It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to



--------------------------------------------------------------------------------



 
[executedamendmentno14toc003.jpg]
-3- be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into this Amendment and the other Loan Documents to which it
is a party and to carry out the transactions contemplated hereby and thereby.
(b) The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action on the part of such Loan Party and (ii) do not and will not (A)
violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Loan Party, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of such Loan Party except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, (C) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of such Loan
Party, other than Permitted Liens, (D) require any approval of such Loan Party's
interest holders or any approval or consent of any Person under any Material
Contract of such Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect, or (E) require any registration with, consent, or approval of,
or notice to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation in connection with this Amendment. (c) This
Amendment has been duly executed and delivered by each Loan Party. This
Amendment and each Loan Document to which such Loan Party is a party is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally. (d) No injunction, writ, restraining order, or other order of
any nature prohibiting, directly or indirectly, the consummation of the
transactions contemplated herein has been issued and remains in force by any
Governmental Authority against any Loan Party, Agent or any Lender. (e) No
Default or Event of Default has occurred and is continuing as of the date of the
effectiveness of this Amendment, and no condition exists which constitutes a
Default or an Event of Default. (f) The representations and warranties in the
Credit Agreement and the other Loan Documents as amended hereby are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of



--------------------------------------------------------------------------------



 
[executedamendmentno14toc004.jpg]
-4- the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete in all
material respects as of such earlier date). 6. Payment of Costs and Fees.
Borrowers agree to pay all out-of-pocket costs and expenses of Agent (including,
without limitation, the reasonable fees and disbursements of outside counsel to
Agent) in connection with the preparation, negotiation, execution and delivery
of this Amendment and any documents and instruments relating hereto. 7. Release.
(a) Each Loan Party hereby acknowledges and agrees that the Obligations under
the Credit Agreement and the other Loan Documents are payable pursuant to the
Credit Agreement and the other Loan Documents as modified hereby without
defense, offset, withholding, counterclaim, or deduction of any kind. (b)
Effective on the date hereof, each Loan Party, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges each member of the Lender
Group, each Bank Product Provider, and each of their respective Affiliates, and
each of their respective successors in title, past, present and future officers,
directors, employees, limited partners, general partners, investors, attorneys,
assigns, subsidiaries, shareholders, trustees, agents and other professionals
and all other persons and entities to whom any member of the Lenders would be
liable if such persons or entities were found to be liable to such Loan Party
(each a "Releasee" and collectively, the "Releasees"), from any and all past,
present and future claims, suits, liens, lawsuits, adverse consequences, amounts
paid in settlement, debts, deficiencies, diminution in value, disbursements,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, whether based in equity, law, contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (each a "Claim" and collectively, the "Claims"), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, matured or unmatured, foreseen or unforeseen, past or present,
liquidated or unliquidated, suspected or unsuspected, which such Loan Party ever
had from the beginning of the world to the date hereof, or now has, against any
such Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in any of the Loan Documents or in this
Amendment. As to each and every Claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR."



--------------------------------------------------------------------------------



 
[executedamendmentno14toc005.jpg]
-5- As to each and every Claim released hereunder, each Loan Party also waives
the benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto. Each Loan Party each acknowledges that it may hereafter
discover facts different from or in addition to those now known or believed to
be true with respect to such Claims and agrees that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release. (c) Each Loan Party, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any Claim released,
remised and discharged by such Person pursuant to the above release, If any Loan
Party or any of its respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys' fees and costs incurred by such Releasee as a result of such
violation. 8. Choice of Law and Venue; Jury Trial Waiver; Judicial Reference.
THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS. 9. Amendments. This Amendment cannot be altered, amended,
changed or modified in any respect or particular unless each such alteration,
amendment, change or modification is made in accordance with the terms and
provisions of Section 14.1 of the Credit Agreement. 10. Counterpart Execution.
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, taken together
shall constitute but one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic method of
transmission shall be equally effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.



--------------------------------------------------------------------------------



 
[executedamendmentno14toc006.jpg]
-6- 11. Effect on Loan Documents. (a) The Credit Agreement, as amended hereby,
and each of the other Loan Documents, as amended as of the date hereof, shall be
and remain in full force and effect in accordance with their respective terms
and hereby are ratified and confirmed in all respects. The execution, delivery,
and performance of this Amendment shall not operate, except as expressly set
forth herein, as a waiver of, consent to, or a modification or amendment of, any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document. Except for the amendments to the Credit Agreement expressly
set forth herein, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect. (b) Upon and after the effectiveness of
this Amendment, each reference in the Credit Agreement to "this Agreement",
"hereunder", "herein", "hereof" or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to "the Credit
Agreement", "thereunder", "therein", "thereof' or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby. (c) To the extent that any of the terms and
conditions in any of the Loan Documents shall contradict or be in conflict with
any of the terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified or amended hereby. (d) This Amendment is a Loan Document. (e) Unless
the context of this Amendment clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, the
terms "includes" and "including" are not limiting, and the term "or" has, except
where otherwise indicated, the inclusive meaning represented by the phrase
"and/or". The words "hereof', "herein", "hereby", "hereunder", and similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words "asset"
and "property" shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein to any
Person shall be construed to include such Person's successors and assigns. 12.
Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any



--------------------------------------------------------------------------------



 
[executedamendmentno14toc007.jpg]
-7- and all prior or contemporaneous amendments or understandings with respect
to the subject matter hereof, whether express or implied, oral or written. 13.
Reaffirmation of Obligations. Each Loan Party hereby reaffirms its obligations
under each Loan Document to which it is a party. Each Loan Party hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens and
security interests heretofore granted, pursuant to and in connection with the
Guaranty and Security Agreement, the Aircraft and Engine Security Agreement, or
any other Loan Document, to Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens and security interests, and all collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof. Each Loan Party
hereby further does grant to Agent, for the benefit of each member of the Lender
Group and the Bank Product Providers, a perfected security interest in the
Collateral (as defined in the Guaranty and Security Agreement) and the
Collateral (as defined in the Aircraft and Engine Security Agreement) in order
to secure all of its present and future obligations under the Loan Documents.
14. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. 15. Guarantors.
Each of the undersigned Guarantors consent to the amendments to the Loan
Documents contained herein. Although the undersigned Guarantors have been
informed of the matters set forth herein and have consented to same, each
Guarantor understands that no member of the Lender Group has any obligation to
inform it of such matters in the future or to seek its acknowledgement or
agreement to future consents, waivers, or amendments related to the Credit
Agreement, and nothing herein shall create such a duty. [signature pages follow]



--------------------------------------------------------------------------------



 
[executedamendmentno14toc008.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno14toc009.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno14toc010.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno14toc011.jpg]




--------------------------------------------------------------------------------



 